DETAILED ACTION
Claims status
In response to the application filed on 05/16/2022, claims 2 and 7 were cancelled, and thus, claims 1, 3-6, and 8-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 3-6 are objected to because of the following informalities: 
Claims 3-6 are depending on the claim 2 that had been cancelled as filed on 05/16/2022. Appropriate correction is required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 and 28-29 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by SHIN et al. (US 2021/0266868 A1).
Regarding claim 16; Shin discloses a method of wireless communication by a base station, the method comprising: 
determining a resource allocation associated with sidelink communication (See Fig. 6: in operation 610, the UE 601 may be in a camp-on state. In V2X communication, the gNB 603 may assign various kinds of resource pools (a V2V resource pool and a V2P resource pool) for the UE 601. ¶. [0072]); and
broadcasting information indicating the resource allocation associated with sidelink communication (See Fig. 6: In operation 620, the UE 601 being in the camp-on state may receive a SIB from the gNB 603. ¶. [0072]), wherein the information associated does not schedule any UEs on the resource allocation associated with sidelink communication (See Fig. 6: at operation 630, the gNB 603 may allow the UE 601 to autonomously select a transmission resource, without itself being involved in resource assignment. ¶. [0074]. In other words, the gNB gives an authorization to the UE 601 as a leader node to control other nodes within the cell via sidelink communication, without itself, i.e., gNB itself, being involved in the resource assignment with the other UEs. See also ¶. [0078]).

    PNG
    media_image1.png
    1041
    1335
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    150
    603
    media_image2.png
    Greyscale



Regarding claim 17; Shin discloses the method of claim 16, further comprising: 
receiving, from each of a plurality of UEs, a respective request associated with the sidelink communication (See Fig. 5: in operation 540, the UE 501 may request the gNB 503 to send a transmission resource for V2X communication with other UEs 502. According to an embodiment, the UE 501 may use an RRC message or a MAC CE to request the gNB 503 to send a transmission resource. ¶. [0068]);
determining a sidelink communication pattern based on each request associated with the sidelink communication (See Fig. 5: In operation 550, the gNB 503 may assign a resource pool to the UE 501. According to an embodiment, because the gNB 503 knows information about resources used by the other UEs 502, the gNB 503 may assign an available resource pool among the resource requested by the UE 501 to the UE 501. Also, in operation 560, the gNB 503 may indicate final scheduling to the UE 501 by DCI transmission via PDCCH. ¶. [0068]); and 
sending, to each of the plurality of UEs, information indicating the sidelink communication pattern (See Fig. 5: In operation 570, the UE 501 may broadcast Sidelink Control Information (SCI) to the other UEs 502 via PSCCH. Thereafter, in operation 580, the UE 501 may broadcast data to the other UEs 502 via PSSCH. In other words, the broadcast message sent by the UE 501 is generated by the gNB 503 for assigning resources for the other UEs. ¶. [0069]).


Regarding claim 28; Shin discloses an apparatus for wireless communication by a base station, comprising: a memory; and at least one processor coupled to the memory (See Figs. 11 and 12) and configured to: 
determine a resource allocation associated with sidelink communication (See Fig. 6: in operation 610, the UE 601 may be in a camp-on state. In V2X communication, the gNB 603 may assign various kinds of resource pools (a V2V resource pool and a V2P resource pool) for the UE 601. ¶. [0072]); and
broadcast information indicating the resource allocation associated with sidelink communication (See Fig. 6: In operation 620, the UE 601 being in the camp-on state may receive a SIB from the gNB 603. ¶. [0072]), wherein the information associated does not schedule any UEs on the resource allocation associated with sidelink communication (See Fig. 6: at operation 630, the gNB 603 may allow the UE 601 to autonomously select a transmission resource, without itself being involved in resource assignment. ¶. [0074]. In other words, the gNB gives the authorization to the UE 601 as a leader node to control other nodes within the cell via sidelink communication, without itself, i.e., gNB itself, being involved in the resource assignment with the other UEs. See also ¶. [0078]).

    PNG
    media_image1.png
    1041
    1335
    media_image1.png
    Greyscale



Regarding claim 29; Shin discloses the apparatus wherein the processor is configured to:
	receive, from each of a plurality of UEs, a respective request associated with the sidelink communication (See Fig. 5: in operation 540, the UE 501 may request the gNB 503 to send a transmission resource for V2X communication with other UEs 502. According to an embodiment, the UE 501 may use an RRC message or a MAC CE to request the gNB 503 to send a transmission resource. ¶. [0068]);
determine a sidelink communication pattern based on each request associated with the sidelink communication (See Fig. 5: In operation 550, the gNB 503 may assign a resource pool to the UE 501. According to an embodiment, because the gNB 503 knows information about resources used by the other UEs 502, the gNB 503 may assign an available resource pool among the resource requested by the UE 501 to the UE 501. Also, in operation 560, the gNB 503 may indicate final scheduling to the UE 501 by DCI transmission via PDCCH. ¶. [0068]); and 
send, to each of the plurality of UEs, information indicating the sidelink communication pattern (See Fig. 5: In operation 570, the UE 501 may broadcast Sidelink Control Information (SCI) to the other UEs 502 via PSCCH. Thereafter, in operation 580, the UE 501 may broadcast data to the other UEs 502 via PSSCH. In other words, the broadcast message sent by the UE 501 is generated by the gNB 503 for assigning resources for the other UEs. ¶. [0069]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 10-12, 14, 18, 21, 22, 23, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0266868 A1) in view of Khoryaev et al. (US 2022/0039080 A1, as PCT filed on 08/17/2018).
Regarding claim 1; Shin discloses a method of wireless communication by a first user equipment (UE), the method comprising: 
receiving, from a base station, information associated with sidelink communication (See Fig. 6: In operation 620, the UE 601 being in the camp-on state may receive a System Information Block (SIB), i.e., sidelink information, from the gNB 603. ¶. [0072]), wherein the information associated with sidelink communication indicates a resource allocation associated with sidelink communication (See Fig. 6: @ steps 610-620, In V2X communication, the gNB 603 may assign/allocate various kinds of resource pools (a V2V resource pool and a V2P resource pool, i.e., sidelink information) for the UE 601. The resource pools may be configured with at least one resource pool from which a UE can autonomously select an available resource pool after sensing resources used by other nearby UEs, at least one resource pool from which a UE randomly selects a resource, etc. According to an embodiment, the system information in the SIB may include resource pool information for transmission/reception, configuration information for sensing operation, information for establishing synchronization, information for inter-frequency transmission/reception, etc. ¶. [0072]) and does not schedule any UEs on the resource allocation associated with sidelink communication (See Fig. 6: at operation 630, the gNB 603 may allow the UE 601 to autonomously select a transmission resource, without itself being involved in resource assignment. ¶. [0074]. In other words, the gNB gives the authorization to the UE 601 as a leader node to control other nodes within the cell via sidelink communication, without itself, i.e., gNB itself, being involved in the resource assignment with the other UEs. See ¶. [0078]);
determining, based on the information associated with sidelink communication, a sidelink communication pattern associated with a second UE (See Fig. 6: In operation 650, the UE 601 may broadcast the Sidelink Control Information (SCI), i.e., sidelink communication pattern, to other UEs 602, i.e., second UE, via PSCCH. Thereafter, the UE 601 may broadcast data to the other UEs 602 via PSSCH. ¶. [0075]); and 
communicating with the second UE on a first sidelink channel (See Fig. 6: at operations 650 and 660, the UE 601, i.e., first UE, to broadcast the SCI to the other UEs 602, i.e., second UE, via PSCCH. ¶. [0075]) using one beam that is determined based on the sidelink communication pattern associated with the second UE (See Fig. 6; For example, 5G communication, such as sensor networks, M2M communication, and MTC, is implemented by technologies, such as beam forming, MIMO, and array antenna. ¶. [0005]).

    PNG
    media_image1.png
    1041
    1335
    media_image1.png
    Greyscale

Even though, Shin teaches the method wherein to broadcast or communicate the sidelink control information to the second UE (See ¶. [0068] and ¶. [0075]), Shin doesn’t explicitly discuss the method of “using a single beam associated with the sidelink channel”.
However, Khoryaev further discloses the method of using a single beam associated with the sidelink channel (See Fig. 6: using optimal RX beams and TX beams to satisfy all RX nodes within V2X communication. Khoryaev: ¶. [0104]-0105]).
The rationale of combining the above two prior arts is that Khoryaev’s the method of using the optimal RX/TX beams for V2X communication could apparently be implemented into Shin’s System Information for performing sidelink communication.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide multiple advantages including to simplify broadcast communication protocols with directional antennas that can be applied for communication between vehicles/drones/associated node infrastructures, and ranging payload (control) information can be carried together with ranging signals. Khoryaev: ¶. [0099] and ¶. [0160].

Regarding claims 5, 21, and 26; Shin in view of Khoryaev discloses the method wherein the resource allocation is semi-statically allocated by the base station (Shin: the gNB can manage resources of a sidelink, the scheduled resource assignment (mode 3) may be effective in interference management and resource pool management (for example, dynamic assignment and semi-persistence transmission). ¶. [0046], and also see Khoryaev and figure 4 for the V2X network facilitating semi-static configuration to provide for resource selection. ¶. [0088]).

Regarding claim 8; Shin discloses the method wherein the sidelink communication pattern indicates a slot in which the first UE is to transmit to the second UE, and wherein the communicating with the second UE on the first sidelink channel based on the sidelink communication pattern associated with the second UE (See Fig. 8: See operations 810-830: ¶. [0083]-¶. [0084]) comprises: 
sending, to the second UE in the slot on the first sidelink channel, information indicating a schedule associated with a second sidelink channel (See Fig. 8: In operation 850, the UE 801 may broadcast, group-cast, or uni-cast the SCI to the other UE/UE group 802 via PSCCH. ¶. [0086]); and 
sending data to the second UE on the second sidelink channel based on the schedule associated with the second sidelink channel (See Fig. 8: Thereafter, the UE 801 may broadcast, group-cast, or uni-cast data to the other UE/UE group 802 via PSSCH, in operation 860. ¶. [0086]).

Regarding claim 10; Shin discloses the method further comprising: determining the at least one beam (Khoryaev: See Fig. 6: using optimal RX beams and TX beams to satisfy all RX nodes within V2X communication. Khoryaev: ¶. [0104]-0105]). associated with the communicating with the second UE based on the sidelink communication pattern (See Fig. 6: In operation 650, the UE 601 may broadcast the Sidelink Control Information (SCI), i.e., sidelink communication pattern, to other UEs 602, i.e., second UE, via PSCCH. Thereafter, the UE 601 may broadcast data to the other UEs 602 via PSSCH. ¶. [0075]).

Regarding claim 11; Shin discloses the method further comprising: 
sending, to the base station, a request associated with the communicating with the second UE on the first sidelink channel (See Fig. 7: in operation 750, the UE 701 may request the gNB 703 to send a transmission resource for performing V2X communication with the other UE/UE group 702. ¶. [0079]); and 
receiving, from the base station based on the request, information indicating the sidelink communication pattern associated with the second UE (See Fig. 7:  In operation 760, the gNB 703 may assign a resource pool to the UE 701. According to an embodiment, because the gNB 703 knows information about resources used by other UEs, the gNB 703 may assign an available resource pool among the resource requested by the UE 701 to the UE 701.  ¶. [0079]), wherein the determining the sidelink communication pattern associated with the second UE is based on the received information indicating the sidelink communication pattern (See Fig. 7: See steps 750-770: and ¶. [0079]-[0080])

Regarding claim 12; Shin discloses the method wherein the sidelink communication pattern indicates a slot in which the first UE is to transmit to the second UE, and wherein the communicating with the second UE on the first sidelink channel based on the sidelink communication pattern associated with the second UE comprises: 
sending, to the second UE in the slot on the first sidelink channel, information indicating a schedule associated with a second sidelink channel (See Fig. 7: In operation 780, the UE 701 may broadcast, group-cast, or uni-cast SCI to the other UE/UE group 702 via PSCCH. Thereafter, in operation 790, the UE 701 may broadcast, group-cast, or uni-cast data to the other UE/UE group 702 via PSSCH. ¶. [0080]); and 
sending data to the second UE on the second sidelink channel based on the schedule associated with the second sidelink channel (See Fig. 7: Thereafter, in operation 790, the UE 701 may broadcast, group-cast, or uni-cast data to the other UE/UE group 702 via PSSCH. ¶. [0080]).

Regarding claims 14, 18, and 30; Shin in view of Khoryaev discloses the method wherein at least one of the respective requests indicates at least one of a relative priority associated with the sidelink communication (Shin: See Fig. 6: @ steps 610-620, In V2X communication, the gNB 603 may assign/allocate various kinds of resource pools (a V2V resource pool and a V2P resource pool, i.e., sidelink information) for the UE 601. The resource pools may be configured with at least one resource pool from which a UE can autonomously select an available resource pool after sensing resources used by other nearby UEs,, and wherein the sidelink communication pattern is determined based on the relative priority (Khoryaev: the UE specific parameters such as velocity value and vector (travel direction), V2X application priority, etc., to be accounted for in configuring the SR-RS transmission by the V/V2X node, which can be indicated or derived from geo-location information as part of sidelink signaling for ranging and resource management. See ¶. [0185], and UE-specific parameters UE ID, RNTI, priority resource used for sidelink transmission, etc. See ¶. [0199]).
[Office’s Note: Because of the alternative claim language such as “at least one of" and “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 22; Shin discloses an apparatus for wireless communication by a first user equipment (UE), comprising: a memory; and at least one processor coupled to the memory (See Figs. 11 and 12) and configured to: 
receive, from a base station, information associated with sidelink communication (See Fig. 6: In operation 620, the UE 601 being in the camp-on state may receive a System Information Block (SIB), i.e., sidelink information, from the gNB 603. ¶. [0072]), wherein the information associated with sidelink communication indicates a resource allocation associated with sidelink communication (See Fig. 6: @ steps 610-620,  In V2X communication, the gNB 603 may assign/allocate various kinds of resource pools (a V2V resource pool and a V2P resource pool, i.e., sidelink information) for the UE 601. The resource pools may be configured with at least one resource pool from which a UE can autonomously select an available resource pool after sensing resources used by other nearby UEs, at least one resource pool from which a UE randomly selects a resource, etc. According to an embodiment, the system information in the SIB may include resource pool information for transmission/reception, configuration information for sensing operation, information for establishing synchronization, information for inter-frequency transmission/reception, etc. ¶. [0072]) and does not schedule any UEs on the resource allocation associated with sidelink communication (See Fig. 6: at operation 630, the gNB 603 may allow the UE 601 to autonomously select a transmission resource, without itself being involved in resource assignment. ¶. [0074]. In other words, the gNB gives the authorization to the UE 601 as a leader node to control other nodes within the cell via sidelink communication, without itself, i.e., gNB itself, being involved in the resource assignment with the other UEs. See ¶. [0078]);
determine, based on the information associated with sidelink communication, a sidelink communication pattern associated with a second UE (See Fig. 6: In operation 650, the UE 601 may broadcast the Sidelink Control Information (SCI), i.e., sidelink communication pattern, to other UEs 602, i.e., second UE, via PSCCH. Thereafter, the UE 601 may broadcast data to the other UEs 602 via PSSCH. ¶. [0075]); and 
communicate with the second UE on a first sidelink channel (See Fig. 6: at operations 650 and 660, the UE 601, i.e., first UE, to broadcast the SCI to the other UEs 602, i.e., second UE, via PSCCH. ¶. [0075]) using one beam that is determined based on the sidelink communication pattern associated with the second UE (See Fig. 6; For example, 5G communication, such as sensor networks, M2M communication, and MTC, is implemented by technologies, such as beam forming, MIMO, and array antenna. ¶. [0005]).

    PNG
    media_image1.png
    1041
    1335
    media_image1.png
    Greyscale

Even though, Shin teaches the method wherein to broadcast or communicate the sidelink control information to the second UE (See ¶. [0068] and ¶. [0075]), Shin doesn’t explicitly discuss the method of “using a single beam associated with the sidelink channel”.
However, Khoryaev further discloses the method of using a single beam associated with the sidelink channel (See Fig. 6: using optimal RX beams and TX beams to satisfy all RX nodes within V2X communication. Khoryaev: ¶. [0104]-0105]).
The rationale of combining the above two prior arts is that Khoryaev’s the method of using the optimal RX/TX beams for V2X communication could apparently be implemented into Shin’s System Information for performing sidelink communication.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide multiple advantages including to simplify broadcast communication protocols with directional antennas that can be applied for communication between vehicles/drones/associated node infrastructures, and ranging payload (control) information can be carried together with ranging signals. Khoryaev: ¶. [0099] and ¶. [0160].

Regarding claim 23; Shin discloses the apparatus wherein the information associated with sidelink communication indicates a resource allocation associated with sidelink communication (Shin: See Figs. 1 and 5: The scheduled resource assignment is a method in which a gNB assigns resources for sidelink transmission to UEs Radio Resource Control (RRC)-connected to the gNB by a dedicated scheduling method.  Because the gNB can manage resources of a sidelink, the scheduled resource assignment, i.e., resource allocation; ¶. [0046]).

Claims 6, 15, 19-20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0266868 A1) in view of CHENG et al. (US 2017/0201461 A1, as published on July 13 of 2017).
Regarding claims 6 and 15; Shin teaches the method wherein generating sidelink communication pattern for the resource allocation. (See Fig. 1: ¶. [0063]).
Shin doesn’t explicitly discuss a timescale of at least 100 milliseconds.
However, Cheng further teaches a timescale of at least 100 milliseconds (Cheng: the length of time for transmitting. See ¶. [0037] and ¶. [0066]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a timescale of at least 100 milliseconds as taught by Cheng to have incorporated in the system of Shin, so that it would provide enhancements or improvements to D2D/Sidelink or ProSe communication for vehicle-to-device (V2X) communication to include a first priority parameter that indicates an expiration of a data packet or a frame and a second priority parameter that indicates a transmission classification (e.g., whether or not an expired packet is transmitted). See Cheng’s ¶. [0036].

Regarding claims 19-20, and 27; Shin in view of Cheng discloses the method wherein the resource allocation is associated with a timescale of at least 100 milliseconds. (Cheng: ¶. [0103]).


Claims 3-4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0266868 A1) in view of KIM et al. (US 2020/0008030 A1).
Regarding claim 3: Shin discloses the method further comprising: 
sending, to the second UE based on the resource allocation, a first request associated with the sidelink communication pattern based on a first schedule associated with the first UE (See Fig. 8: In operation 810, another UE/UE group 802 may be in a camp-on state. In operation 820, the UE 801 may transmit system information to the other UE/UE group 802. ¶. [0083]); and 
receiving, from the second UE, one of a confirmation of the first request associated with the sidelink communication pattern (See Fig. 8: In operation 830, when data traffic for V2X communication is generated in the UE 801, the UE 801 may set (e.g., configure, establish, re-establish, resume, etc.) an RRC connection to the other UE/UE group 802. ¶. [0084]);
wherein the sidelink communication pattern is determined based on the first request or the second request (See Fig. 8: RRC connection setup between UE 801 and UE 802 is based on the SIB information received from the UE 801; ¶. [0084]).
[Office’s Note: Because of the alternative claim language such as “at least one of" and “or”, only one of the alternative limitations has been analyzed by the examiner].
Shin doesn’t explicitly teach the method of receiving a confirmation of the first request associated with the sidelink pattern.
However, Kim further teaches the method of receiving a confirmation of the first request associated with the sidelink pattern (KIM: See Fig. 11: At step S1115, the first UE may transmit a signal for allocating the identified specific sidelink resource (or message, information) to the second UE.
Thereafter, @step S1120, the second UE may transmit a signal in the specific sidelink resource allocated by the first UE. In other words, the first UE may be configured to allocate (or control) a resource to be used by the second UE for the transmission/reception of a specific signal in the resource pool allocated by an eNB. See ¶. [0192]-¶. [0193]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving a confirmation of the first request associated with the sidelink pattern as taught by Kim to have incorporated in the system of Shin, so that it would provide an efficient group management because measurement is performed using signals transmitted/received between UEs when sidelink communication of a group unit is performed. Furthermore, according to an embodiment of the present invention, there is an effect in that a UE out of the coverage of a base station can perform signal transmission between UEs and can perform efficient group measurement because a specific UE allocates the resource of another UE. Furthermore, according to an embodiment of the present invention, there is an effect in that an adaptive synchronization procedure can be performed depending on the condition of a UE belonging to a group. See Kim: ¶. [0022]-[0024].

Regarding claim 4; Shin in view of Kim discloses the method further comprising: 
receiving, from the second UE based on the resource allocation, a first request associated with the sidelink communication pattern (Kim: See Fig. 11 @step S1120, the second UE may transmit a signal in the specific sidelink resource allocated by the first UE. In other words, the first UE may be configured to allocate (or control) a resource to be used by the second UE for the transmission/reception of a specific signal in the resource pool allocated by an eNB. See ¶. [0192]-¶. [0193]);
determining, based on a first schedule associated with the first UE, whether to confirm the first request associated with the sidelink communication pattern (Shin: In operation 570, the UE 501 may broadcast Sidelink Control Information (SCI) to the other UEs 502 via PSCCH. Thereafter, in operation 580, the UE 501 may broadcast data to the other UEs 502 via PSSCH. ¶. [0069]); and 
sending, to the second UE, a confirmation of the first request associated with the sidelink communication pattern when the first request is determined to be confirmed, wherein the sidelink communication pattern is determined based on the first request (Shin: See Figs. 5-6: See steps 570-580 and steps 650-660: In operation 650, the UE 601 may broadcast the SCI to other UEs 602 via PSCCH. Thereafter, the UE 601 may broadcast data to the other UEs 602 via PSSCH. See ¶. [0069] and ¶. [0075]).

Regarding claims 9 and 13; Shin in view of Kim discloses the method wherein the sidelink communication pattern indicates a slot in which the first UE is to receive from the second UE, and wherein the communicating with the second UE on the first sidelink channel based on the sidelink communication pattern associated with the second UE comprises: 
receiving, from the second UE in the slot on the first sidelink channel, information indicating a schedule associated with a second sidelink channel (Kim: See Fig. 11: @step S1120, the second UE may transmit a signal in the specific sidelink resource allocated by the first UE. In other words, the first UE may be configured to allocate (or control) a resource to be used by the second UE for the transmission/reception of a specific signal in the resource pool allocated by an eNB. See ¶. [0192]-¶. [0193]); and 
receiving data from the second UE on the second sidelink channel based on the schedule associated with the second sidelink channel (Kim: the specific sidelink resource may be identified based on a resource order set for the second UE. The resource order may be set based on a pre-configured resource pattern. ¶. [0197]).


Response to Arguments
In response to the amendment as filed on 05/16/2022, Applicant has amended the independent claims 16 and 28. 
However, after having a thoughtful consideration and review, the rejections to the claims 1-15 and 22-27 have been revised and reproduced to address the claimed limitations.
Thus, Applicant’s arguments with respect to claims 1-15, and 22-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With regards to the arguments to claims 16-21 and 28-30 have also been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Arguments:
Applicant argued that Shin fails to teach the method wherein “determining a resource allocation associated with sidelink communication; broadcasting information indicating the resource allocation associated with sidelink communication, wherein the information does not schedule any user equipments (UEs) on the resource allocation associated with sidelink communication” as recited in the claim 16.
Examiner’s responses:
Examiner respectfully disagrees because Shin clearly teaches the method of assigning resource pools including V2X and V2P resource pools for the UE. Shin further discloses the camp-on UE for receiving a Sidelink Information Block (SIB) from the gNB for various kind of resource allocations. The UE further selects a resource pool of a time/frequency domain, according to a set transmission operation (one-time transmission of dynamic assignment, multiple transmissions of dynamic assignment, one-time transmission based on sensing, multiple transmissions based on sensing, and random transmission) among the resource pools received through the SIB from the gNB 603. At operation 630, the gNB 603 may allow the UE 601 to autonomously select a transmission resource, without itself being involved in resource assignment. In other words, the gNB gives an authorization to the UE 601 as a leader node to control other nodes within the cell via sidelink communication without being involved in resource assignments. After having the authorization from the gNB, in a service scenario such as Platooning, the UE 701 may function as a leader node, and the leader node may control another UE or one of the UE group 702 connected via a sidelink through uni-cast, or control the UE group 702 through group-cast.
See cited figure 6 and ¶. [0074] as illustrated in below:

    PNG
    media_image1.png
    1041
    1335
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    150
    603
    media_image2.png
    Greyscale

In view of the above reasoning, Shin teaches claims 16 and 28 in anticipated manner. Further, with regards to claims 1 and 22, Khoryaev discloses the method of using optimal RX beams and TX beams to satisfy all RX nodes within V2X communication. Khoryaev: ¶. [0104]-0105].
The motivation is to provide multiple advantages including to simplify broadcast communication protocols with directional antennas that can be applied for communication between vehicles/drones/associated node infrastructures, and ranging payload (control) information can be carried together with ranging signals. Khoryaev: ¶. [0099] and ¶. [0160]. Accordingly, for the reasons set forth above, Examiner believes that all the rejections shall be maintained. No claims are currently allowable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAI AUNG/Primary Examiner, Art Unit 2416